Exhibit July 30, Arabian American Development Company P.O. Box Silsbee, Texas 77656 Ladies and Gentlemen: We have acted as counsel to Arabian American Development Company, a Delaware corporation (the “Company”), in connection with the preparation of a Registration Statement on Form S-3 (the “Registration Statement”), to which this opinion is an exhibit, filed by the Company with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Act”).
